Title: Benjamin Franklin to John Adams, 15 March 1784
From: Franklin, Benjamin
To: Adams, John


        
          Sir,
          Passy, March 15. 1784.
        
        We have lately received a Letter from the Secretary of Congress, of which I enclose a Copy, accounting for the Delay of the Ratification; & we have sent a Copy of it to Mr. Laurens, who being on the Spot can easily negociate an Agreement to extend the Term if necessary; but I imagine it can hardly occasion any Difficulty, since the Ratification will certainly be made, seven States being unanimously for it, and the Delay was only occasion’d by Accidents unforeseen & unavoidable.
        I send herewith a Packet & two Letters left with me for you, which I hope will come safe to hand. I have the honour to be / Sir / Your Excelly’s most obedient / & most humble Servant
        
          B Franklin
        
      